Title: To Thomas Jefferson from José da Maia, 5 January 1787
From: Maia (Vendele), José da
To: Jefferson, Thomas



Monsegneur
à Montpellier 5 de Janvier 1787

La nouvelle, que je viens d’avoir l’honeur de recevoir de Votre voyage dans cette partie de France, m’a fait un tres grand plaisir, et je m’en felicite; puisque je voyois, qu’il m’etoit tres essentiel d’avoir l’honeur de Vous parler, et l’etat de ma santé ne me permettoit pas de faire le voyage de Paris. Si je pouvois savoir le jour de Votre arrivée à Nismes, et votre logement, je ne manquerois pas d’avoir l’honeur d’y aller Vous rencontrer, ce que je suis pret à faire dans quelque autre, où il Vous faira plaisir: et pour cela je n’attends que Vos commandemens. En attendant je me flate d’être avec le plus grand respect Monsegneur Votre tres humble et obeissant serviteur,

Vendek

